Case 9:15-cr-00021-RC-ZJH Document 69 Filed 07/29/20 Page 1 of 3 PageID #: 238



                          **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                                                   § CASE NUMBER 9:15-CR-21-RC
 v.                                                §
                                                   §
                                                   §
 ROBERT LEE KOBE                                   §
                                                   §

     ORDER OVERRULING OBJECTIONS AND ACCEPTING REPORT AND
  RECOMMENDATION ON DEFENDANT’S MOTION FOR INJUNCTIVE RELIEF,
         MOTION FOR RELEASE, AND MOTION FOR TRANSFER

       The court referred Defendant’s Motion for Injunctive Relief (Doc. No. 57), Motion for

Compassionate Release due to COVID-19 (Doc. No. 58), and Motion Requesting Transfer of

Supervised Release (Doc. No. 59) to United States Magistrate Judge Zack Hawthorn for

consideration pursuant to applicable laws and orders of this court.

       After review and consideration of the above motions, Judge Hawthorn issued a report and

recommendation denying Kobe’s motions because he failed to properly exhaust his administrative

remedies, did not meet the criteria for compassionate release, and was premature in his request for

transfer of supervised release to the Western District of Louisiana.

       Kobe filed objections to the report and recommendation arguing that: 1) it is fair and just

to transfer his term of supervised release now so that he can be released from prison to his family

in Lake Charles; and 2) adjusting for the award of good time credits, he has served his sentence

in full as of January 18, 2020.

       The court conducted a de novo review pursuant to FED. R. CIV. P. 72(b)(3) and 28 U.S.C.

§ 636(b)(1)(C) of the pending motions, response, the record, Kobe’s objections, and the applicable
Case 9:15-cr-00021-RC-ZJH Document 69 Filed 07/29/20 Page 2 of 3 PageID #: 239



law. As Kobe admits in one of his pleadings, because of previous supervised release revocations

that run consecutively to his underlying sentence, he is currently serving a sentence of seventy-

four months, not a sentence of sixty months. (Doc. No. 61, p. 2). His own calculations for his

projected release date, with an adjustment for good-time credits, is January 14, 2021. (Id.)

Therefore, Kobe is not eligible for release as he claims.

       To the extent Kobe requests early release to a community confinement center, he still must

exhaust his administrative remedies with the Bureau of Prisons (BOP). Kobe argued in his

objections he cannot exhaust his administrative remedies because he is housed at a privately-run

detention facility. However, even a prisoner in a private contract facility must pursue his

administrative remedies first. See Qattoum v. Gillis, No. 5:18-CV-137-DCB-MTP, 2020 WL

2841784, at *3 (S.D. Miss. June 1, 2020); see also 28 C.F.R. ' 542.10 et al. In any event, the BOP

website shows Kobe is no longer incarcerated at a private contract facility, but the United States

Penitentiary in Leavenworth, Kansas, with a projected release date of November 11, 2021. Thus,

Kobe has the ability to exhaust his administrative remedies. Further, the proper vehicle to

challenge the execution of a sentence is a proceeding under 28 U.S.C. § 2241 in the same District

where the person is incarcerated, after proper exhaustion.

       The court also agrees with the magistrate judge that Kobe’s request to transfer his

supervised release is premature at this time.

       The court finds the objections have no merit and that Judge Hawthorn’s findings are

correct.   Accordingly, the court OVERRULES the Defendant’s Objections (Doc. No. 67),

ACCEPTS Judge Hawthorn’s report and recommendation (Doc. No. 65), and DENIES the

Defendant’s Motion for Injunctive Relief (Doc. No. 57), Motion for Compassionate Release due




                                                 2
Case 9:15-cr-00021-RC-ZJH Document 69 Filed 07/29/20 Page 3 of 3 PageID #: 240



to COVID-19 (Doc. No. 58), and Motion Requesting Transfer of Supervised Release (Doc. No.

59).

       So ORDERED and SIGNED, Jul 29, 2020.


                                                     ____________________
                                                     Ron Clark
                                                     Senior Judge




                                           3
